Citation Nr: 0521063	
Decision Date: 08/04/05    Archive Date: 08/17/05	

DOCKET NO.  04-05 215	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey



THE ISSUE


Entitlement to an effective date earlier than February 26, 
2002 for the award of a 20 percent evaluation for recurrent 
dislocation of the right shoulder.  


ATTORNEY FOR THE BOARD


Stephen F. Sylvester, Counsel




INTRODUCTION

The veteran served on active duty from September to 
December 1985.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of June 2003 and January 2004 decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey.  

In his Notice of Disagreement received in July 2003, the 
veteran requested that the RO "reconsider the effective date 
(for the award of a 20 percent evaluation for his service-
connected right shoulder disability) back to the point of 
(his) reinjuring (his) right shoulder (in January 2000)."  In 
subsequent correspondence of August 2003, the veteran stated 
that he was in disagreement not only with the effective date 
of his assigned increase, but also with the "overall 
20 percent rating."  However, during the course of the 
veteran's Substantive Appeal in February 2004, he clearly 
stated that he was "not questioning the percent of 
compensation (20 percent), but only the effective starting 
date."  The Board observes that, in correspondence of March 
2004, the veteran once again indicated that he was "only 
contesting the start date for (his) increase in benefits."  
Under the circumstances, the Board is of the opinion that the 
sole issue currently for consideration is that of an 
effective date earlier than February 26, 2002 for the award 
of a 20 percent evaluation for recurrent dislocation of the 
veteran's right shoulder.  


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO and the duty to notify has been satisfied.

2.  On November 21, 2002, the veteran's claim for an 
increased evaluation for service-connected recurrent 
dislocation of the right shoulder was received.  

3.  A VA treatment report and correspondence from a VA 
physician, both dated in February 26, 2002, reveal that the 
veteran was seen for his right shoulder condition, and that 
his condition was permanent and highly unlikely to improve in 
the future.  

4.  The veteran's entitlement to a 20 percent evaluation for 
service-connected recurrent dislocations of the right 
shoulder arose no earlier than February 26, 2002, the date of 
VA outpatient treatment report.  


CONCLUSION OF LAW

An effective date earlier than February 26, 2002 for the 
award of a 20 percent evaluation for recurrent dislocation of 
the right shoulder is not warranted.  38 U.S.C.A. §§ 1110, 
5110 (West 2002); 38 C.F.R. § 3.400 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002), redefined VA's duty to assist the veteran in the 
development of his claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2004).  

The notice requirements of the VCAA require the VA to notify 
a veteran of any evidence that is necessary to substantiate 
his claim, as well as the evidence VA will attempt to obtain 
and what evidence he is responsible for providing.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that VCAA notice, as required by 38 U.S.C.A. § 5103(a), 
should be provided to a claimant prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  The Court also held, however, that 
providing VCAA notice to the claimant after the initial 
decision could satisfy the requirements of the VCAA if the 
timing of the notice was not prejudicial to the claimant.  
Pelegrini v. Principi, 18 Vet. App. at 121.  

Here, the veteran first raised his claim of entitlement to an 
earlier effective date in a July 2003 Notice of Disagreement, 
which was clearly after the June 2003 rating decision 
granting a 20 percent evaluation for recurrent dislocation of 
the right shoulder.  VA's Office of General Counsel indicated 
in VAOPGCPREC 8-2003 
that when VA receives a Notice of Disagreement which raises a 
new issue, Section 7105(d) requires VA to take proper action 
and issue a Statement of the Case if the disagreement is not 
resolved, but Section 5103(a) does not require VA to provide 
notice of the information and evidence necessary to 
substantiate the newly-raised issue, if VA has already given 
Section 5103(a) notice regarding the original claim.  

In this case, the veteran was, in fact, provided notice in 
correspondence of April 2003, two months prior to the initial 
AOJ decision in June of that same year.  More specifically, 
in the April 2003 letter the RO provided notice to the 
veteran regarding what information and evidence was needed to 
substantiate the increased rating claim, as well as what 
information and evidence must be submitted by the veteran, 
what information and evidence will be obtained by VA, and the 
need for the veteran to advise VA of or submit any further 
evidence that pertained to the claim.

The veteran was also provided with a Statement of Case in 
January 2004, as well as a Supplemental Statement of the Case 
in May of that same year, which apprised him of pertinent VA 
regulations and actions in his case, including the criteria 
for establishing entitlement to an earlier effective date.  
Moreover, another VCAA letter was issued in March 2004 
pertaining to the veteran's request for an earlier effective 
date.  

In point of fact, the veteran has been provided every 
opportunity to submit evidence, and to attend a hearing at 
the RO before a Decision Review Officer, or before a Veterans 
Law Judge at the RO, or in Washington, D.C.  He has been 
provided with notice of the appropriate laws and regulations, 
and given notice of what evidence he needed to submit, as 
well as what evidence the VA would secure on his behalf.  In 
addition, the veteran was given ample time to respond.  

The Board notes that the VA has made reasonable efforts to 
obtain relevant records adequately identified by the veteran.  
In that regard, the Board notes that the evidence includes 
both VA and private treatment records, as well as a VA 
examination report.  Under the facts of this case, "the 
record has been fully developed" with respect to the issue 
currently on appeal, and "it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence he could submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996).  

Under the circumstances, the Board concludes that it should 
proceed, as specific notice as to which party could or should 
obtain which evidence has, in effect, been provided, and no 
additional pertinent evidence appears forthcoming.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As such, 
there is no indication that there is any prejudice to the 
appellant by the order of events in this case.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  


Factual Background

The RO granted service connection for the veteran's right 
shoulder condition in an August 1986 rating decision.  In a 
March 1991 rating decision, a convalescent rating was 
awarded, with a return to the 10 percent rating thereafter.  
No further correspondence was received by the RO until 
November 21, 2002, when his claim for an increased evaluation 
for recurrent dislocations of the right shoulder was 
received.  

Also received in November 2002 were private medical records 
showing treatment for dislocation of the veteran's right 
shoulder in January 2000, and correspondence from the 
veteran's private physician dated in June and November 2000.  
In the June 2000 correspondence, the veteran's private 
physician indicated that, as a result of the veteran's 
service-connected right shoulder disability, he experienced 
"pain with weather changes."  In the November 2002 
correspondence the private physician indicated that the 
veteran suffered from recurrent dislocation of his 
scapulohumeral joint, resulting in guarding of arm movements.  

On VA orthopedic examination in April 2003, the veteran 
stated that, since the time of his discharge from the 
military, he had experienced approximately five dislocations 
of his right shoulder.  According to the veteran, in 1990, he 
had undergone an arthroscopic Bankart repair for recurrent 
dislocations.  Following that procedure, the veteran 
underwent four months of physical therapy.  When further 
questioned, the veteran stated that he had been doing well 
until January 20, 2000, at which time he slipped on the ice 
at work.  Reportedly, the veteran reached to break his fall, 
once again dislocating his right shoulder.  The veteran was 
taken to a private medical facility, where his shoulder was 
reduced.  No physical therapy was instituted at the time of 
the veteran's injury.  

Currently, the veteran complained of intermittent sharp pain 
over his right shoulder without radiation.  According to the 
veteran, this pain was 0/10, but could go up to 8/10 with 
pressure on the right arm.  Associated symptomatology 
consisted of clicking and occasional stiffness in the 
morning, as well as occasional warmth in the area of the 
right shoulder.  According to the veteran, he experienced no 
problems with swelling, redness, or locking.  

On physical examination, there was no evidence of swelling or 
induration, and no tenderness to palpation over the right 
acromioclavicular joint, greater tuberosity, or bicipital 
tendon.  Some limitation of motion was noted.  Also noted at 
the time of examination was that the veteran was independent 
for upper dressing involving donning and doffing, and 
required no assistance.  Radiographic studies of the 
veteran's right shoulder showed a probable old Bankart 
deformity at the inferior glenoid labrum, with an otherwise 
unremarkable shoulder.  The clinical impression was service-
connected right shoulder condition, status post recurrent 
dislocation.  

In a rating decision of June 2003, the RO granted a 
20 percent evaluation for service-connected recurrent 
dislocations of the right shoulder, effective from 
November 21, 2002, the date of receipt of the veteran's claim 
for increase.  

In July 2004, the veteran submitted a letter dated February 
26, 2002, from a VA physician who wrote that the veteran 
would be unable to participate in annual self-defense 
training due to recurrent dislocations of his right shoulder 
which had not resolved with surgery.  Also noted was that the 
veteran's condition was permanent, and highly unlikely to 
improve in the future.  

In August 2004, a VA outpatient treatment dated February 26, 
2002, was received.  This report noted a prior medical 
history of recurrent dislocation of the veteran's right 
shoulder, with surgery for recurrent dislocation of the 
scapulohumeral joint in 1991.  

In a rating decision of January 2004, the veteran's 
20 percent evaluation for his service-connected right 
shoulder disability was made effective from February 26, 
2002, the date of VA outpatient treatment showing treatment 
for the veteran's right shoulder condition.  

Received in March 2004 were private medical records covering 
the period from January 2000 to July 2001, showing treatment 
during that time for the veteran's right shoulder disability.  

Analysis

The veteran in this case seeks assignment of an earlier 
effective date for the award of a 20 percent evaluation for 
his service-connected right shoulder disability.  In 
pertinent part, it is argued that the 20 percent evaluation 
currently in effect should have been awarded effective from 
January 20, 2000, the date of the veteran's on-the-job 
injury.  

In that regard, disability evaluations are intended to 
compensate for the average impairment of earning capacity 
resulting from a service-connected disability.  They are 
primarily determined by comparing objective clinical findings 
with the criteria set forth in the Rating Schedule.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2004).  

With regard to effective dates, 38 U.S.C.A. § 5110(a) 
provides as follows:  "unless specifically provided otherwise 
in this chapter ... a claim for increased compensation ... shall 
be fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of application therefore."  
38 U.S.C.A. § 5110(a).  Section 5110(b)(2) then "specifically 
provides otherwise" by stating as follows:  "the effective 
date of an award of increased compensation shall be the 
earliest date as of which it is ascertainable that an 
increase in disability has occurred, if application is 
received within one year from such date."  38 U.S.C.A. 
§ 5110(b) (emphasis added); see also 38 C.F.R. 
§ 3.400(o)(1)(2) (effective date of award of increased rating 
is the earliest date as of which it is factually 
ascertainable that an increase in disability has occurred if 
the claim is received within one year from such date, 
otherwise, date of receipt of claim."  Swanson v. West, 12 
Vet. App. 442, 447 (1999); Hazan v. Gober, 10 Vet. App. 511, 
520 (1997).  

Once a formal claim for compensation has been allowed, 
receipt of a report of examination or hospitalization by VA 
or the uniformed services, evidence from a private physician 
or layman, or evidence from a state or other institution will 
be accepted as an informal claim for benefits.  The 
provisions of the preceding sentence apply only when such 
report relates to examination or treatment of a disability 
for which service-connection has previously been established, 
or when a claim specifying the benefit sought is received 
within one year from the date of such examination, treatment 
or hospital admission.  In the case of evidence from a 
private physician, a layman, or a state or other institution, 
the date of receipt of such evidence by VA will be accepted 
as the date of the claim.  38 C.F.R. § 3.157 (2004).

In the present case, pertinent evidence of record is to the 
effect that, in January 2000, the veteran sustained injury to 
his right shoulder as the result of a fall.  However, not 
until November 2002 did the veteran file a claim for an 
increased rating for his service-connected right shoulder 
disability.  Based on that evidence, and a VA orthopedic 
examination in April 2003, the RO, in a rating decision of 
June 2003, granted a 20 percent evaluation for the veteran's 
service-connected recurrent dislocations of the right 
shoulder, effective from November 21, 2002, the date of 
receipt of his claim for increase.  

Subsequently, there became available a VA outpatient 
treatment record, as well as a statement from the veteran's 
VA physician, both of which were dated on February 26, 2002, 
and which, as VA records, were constructively of record as of 
the date of their creation.  Those documents were to the 
effect that the veteran continued to suffer from recurrent 
dislocations of the right shoulder, which had not resolved 
with surgery.  In accordance with 38 C.F.R. § 3.157, the RO 
treated the February 26, 2002 VA treatment report as an 
informal claim, and, in a rating decision of January 2004, 
granted an earlier effective date of February 26, 2002 for 
the increased rating.  

The veteran argues that his 20 percent evaluation for 
recurrent dislocations of the right shoulder should have been 
made effective from January 20, 2000, the date of his on-the-
job injury.  Clearly, that date represents the earliest date 
as of which it was "factually ascertainable" than an increase 
in the veteran's right shoulder disability had occurred.  
However, no claim for increase was filed within one year of 
that date.  Thus, pursuant to 38 U.S.C.A. § 5100(b)(2), the 
effective date must be the date of claim.  

The veteran concedes that he did not file his claim with VA 
until November 2002.  As noted above, however, his VA 
treatment report in February 2002 constitutes an informal 
claim, and the date of that treatment was assigned as the 
effective date.  Although private records dated in 2000 were 
submitted, they were not received by VA until November 2002 
or later, and cannot serve as a basis for awarding an earlier 
effective date.  See 38 C.F.R. § 3.157(b)(2).  Based upon 
current evidence, the earliest date as of which a 20 percent 
evaluation could have been assigned for the veteran's 
service-connected right shoulder disability was February 26, 
2002, the date of VA outpatient treatment.  

The Board acknowledges the veteran's contention that he 
attempted to initiate a claim for increase, by apparently 
talking with state or county service representatives, who 
purportedly incorrectly advised him that he needed to be 
examined by a VA doctor to start the process.  However, there 
is no indication that either of the representatives named by 
the veteran are employees of the United States Department of 
Veterans Affairs, nor is there any indication in the 
veteran's claims file that any discussion with a Department 
of Veterans Affairs employee (as opposed to a state or county 
service representative) concerning the filing of a claim for 
increase occurred prior to February 2002.  

For the reasons noted above, the Board finds that the 
veteran's claim for an earlier effective date must be denied.  

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as evidence is against the veteran's claim, that 
doctrine is not applicable in the instant appeal.  See 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-
57 (1991).   


ORDER

An effective date earlier than February 26, 2002 for the 
award of a 20 percent evaluation for recurrent dislocation of 
the right shoulder is denied.  



	                        
____________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


